PER CURIAM.
Callie A. Harris appeals the district court’s order affirming the Commissioner’s denial of social security supplemental security income benefits. We have reviewed the record and the district court’s opinion and find no reversible error.
We must uphold the Commissioner’s disability determination if it is supported by substantial evidence. 42 U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990). Having thoroughly reviewed the administrative record, we agree with the district court that substantial evidence supports the Commissioner’s final decision denying disability benefits. Accordingly, we affirm for the reasons stated by the district court. Harris v. Comm’r of Soc. Sec., No. CA-02-72-2 (W.D.Va. July 28, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED